Case:17-15526-CDP Doc#:118 Filed:04/01/19                        Entered:04/01/19 13:13:43 Page1 of 2




                           UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF COLORADO

     In re:                                             )   Chapter 7
     ROBERT JOSEPH BOWERS                               )   Case No.: 17-15526 CDP
                                                        )
           Debtor.                                      )


                              MOTION TO AVOID JUDICIAL LIEN


        COME NOW the Debtor, Robert Bowers, by and through his undersigned
 attorney, and hereby submits this Motion to Avoid Judicial Lien, and as grounds
 therefore, states as follows:

       1. The Debtor filed a voluntary petition for relief under Chapter 7 of the Bankruptcy
          Code on June 14, 2017.

       2. Pursuant to 28 U.S.C. §1334, this Court has jurisdiction over this motion. This
          motion is filed pursuant to 11 U.S.C. §522(f) to avoid and cancel a judicial lien
          encumbering the residential real property of Debtor, located at the common
          address of 1501 Stover Street, Ft. Collins, CO 80524, in Larimer County, Colorado
          (“Property”). Said judicial lien is held by the following creditor:

              Creditor                       Amount of                  Dates                Reception
                                                Claim                Recorded                Numbers
     BDG International Inc.                  $337,405.67             10/25/2013           20130080369
                                           (per poc filed by        and 5/16/2017         and 20170031725
                                               BDG on
                                               3/18/191

       3. Pursuant to 11 U.S.C. §522(d)(1), and C.R.S. §13-54-107, C.R.S. 38-41-201 and
          C.R.S. 38-41-202, the Movant has claimed such residential property as exempt,
          and has no equity in excess of the consensual liens and his homestead exemption.

       4. Said claim is a judicial lien within the purview of 11 U.S.C. § 522(f)(1) and impairs
          Debtor’s aforesaid exemptions within the meaning of 11 U.S.C. § 522(f). As listed
          in the Chapter 7 Schedules, the value of Debtor’s interest in his primary residence
          at the time of the filing is approximately $275,000.00, based upon comparable
          values in the neighborhood. Consensual liens encumbering the subject property
          include a first mortgage of $95,401.00, owed to Bank of America, and a Home
          Equity Line of Credit in second position of approximately $52,820.00, owed to

 1
  BDG’s proof of claim, claim number 5, filed on 3/18/19, indicates the claim is NOT secured (box checked “NO” in
 Paragraph 9 of the claim, answering the question, “Is all or part of the claim secured?”). However, the judgments
 referenced above are recorded in Larimer County.
Case:17-15526-CDP Doc#:118 Filed:04/01/19          Entered:04/01/19 13:13:43 Page2 of 2




       Bank of America. In addition, superior to BDG International Inc.’s judgment lien
       is a judgment lien owed to Bank of the West. Bank of the West’s judgment is
       $305,829.00, and growing with interest (Bank of America statements and Bank
       of the West transcript of judgment attached hereto as exhibits, respectively).

    5. That accordingly, BDG International Inc.’s judicial lien impairs the Debtor’s
       exemption inasmuch as the sum of the consensual and judicial liens, as well as
       the exemption amount allowed per the relevant Colorado statutes set forth above,
       exceed the value that the Debtor’s interest would have been but for the existence
       of the lien. The subject real estate is valued at $275,000.00. The consensual
       liens and superior judgment liens total $454,067.00, leaving $0.00. Debtor
       claimed a $105,000 homestead exemption, for which no objection was filed. As
       such, there is no equity for the above judgment lien to attach.

        WHEREFORE, Debtor/Movant respectfully requests that this Court issue an
 order against the aforementioned Creditor, avoiding and canceling the judicial lien
 recorded against the above-mentioned property, and for other and further relief as this
 Court may deem to be just and proper.


 Dated: April 1, 2019                     By:   /s/ Sean Cloyes
                                                Sean Cloyes, 33381
                                                Berken Cloyes PC
                                                1159 Delaware Street
                                                Denver, Colorado 80204
                                                (303) 623-4357
                                                sean@berkencloyes.com
